Citation Nr: 1127618	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-42 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. 



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of service connection for an acquired psychiatric disorder will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed October 2006 rating decision most recently denied service connection for PTSD.

2.  The evidence received since the October 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.



CONCLUSIONS OF LAW

1.   The October 2006 rating decision, which most recently denied service connection for PTSD, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the October 2006 rating decision is new and material, and the claim for service connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for PTSD, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  The law specifically provided that nothing in amended section 5103A, pertaining to the duty to assist claimants, shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured. 38 U.S.C.A. § 5103A(f).  In the decision below, the Board has reopened the Veteran's claim for service connection for PTSD, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of the disorder, credible supporting evidence of the claimed in-service stressor actually occurred, and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or was a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony. Cohen v. Brown, 10 Vet. App. 128 (1997).

During the pendency of the appeal, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Initially, the Board notes that the Veteran's claim for PTSD was previously considered in rating decisions issued by the RO.  In particular, a March 2004 rating decision denied the claim because his service treatment records were negative for any complaints, treatment, or diagnosis of the disorder, and there was no verified in-service stressor.  

The RO later issued another rating decision in August 2004 confirming and continuing the denial.  It was noted that the Veteran did not have a verified stressor or a confirmed diagnosis of PTSD.  The Veteran filed a notice of disagreement in May 2005, and a statement of the case was issued in May 2006.  However, the Veteran did not submit a timely substantive appeal.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran subsequently submitted a VA Form 21-4142 in July 2006, which the RO accepted as an application to reopen the previously denied claim for service connection for PTSD.  An October 2006 rating decision later reopened the claim, but denied it on the merits.  Specifically, the RO observed that the Veteran's alleged in-service stressors had not been verified.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement for either decision. Therefore, the October 2006 rating decision became final.  

In May 2008, the Veteran requested that his claim for service connection for PTSD be reopened.  The December 2008 rating decision currently on appeal denied reopening that claim on the basis that new and material evidence had not been submitted.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The evidence associated with the claims file subsequent to the October 2006 rating decision includes VA medical records and lay statements as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the October 2006 decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for PTSD.  This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that a lay statement has been submitted by an individual, which provides additional details pertaining to the alleged motor vehicle accident in service.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


REMAND

The Board observes that the issue of entitlement to service connection for a psychiatric disorder was initially adjudicated as entitlement to service connection for PTSD. However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  In this case, the Veteran has been diagnosed with various psychiatric disorders, including depression and PTSD.  Therefore, the Board must remand the issue of entitlement to a psychiatric disorder for development and adjudication.

In addition, the Veteran has reported having several stressors in service, which he believes caused his PTSD.  In particular, he has asserted that his stressors included being assaulted on the head and back in the field by an M-16, his roommate killing a German girl, and being involved in a motor vehicle accident in Germany.  The Veteran has not submitted any information or evidence to corroborate the assault or the murder by his roommate.  

With regard to the motor vehicle accident, the Veteran has submitted lay statements to support his assertions.  Specifically, the Veteran submitted an undated statement by P. J.-S., who stated that the Veteran was involved in an accident with a military vehicle while serving as a truck driver in her unit between 1981 and 1982.  As this case is being remanded for further development, the Veteran should be given the opportunity to provide additional details, such as a three-month time period between 1981 and 1982 when the accident occurred.  If sufficient information is provided, the RO should attempt to verify the alleged accident, to include searching his unit history.   

 Additionally, the Veteran's VA treatment records show a diagnosis of depressive disorder.  The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of depression or other psychiatric disorder.  However, in his September 2008 statement, the Veteran alleged that he began drinking alcohol during service to cope with the depression and PTSD from his motor vehicle accident.  His service personnel records do indicate that he was separated from service due to alcohol abuse and rehabilitation failure.  Nevertheless, the evidence does not include a medical opinion addressing whether the Veteran's alcohol abuse may have been a manifestation of a psychiatric disorder in service.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any psychiatric disorder that may be present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop the Veteran's claim for service connection for a psychiatric disorder, including all necessary notification and assistance.  After completing all appropriate development, the RO should adjudicate the claim in accordance with Clemons v. Shinseki, 23 Vet. App 1 (2009).

2.  The RO should contact the Veteran and offer him the opportunity to provide any additional information he can remember regarding his claimed stressors as well as inform him of the importance of providing as much detail as possible.  He should be asked to provide specific details of the claimed stressful events during service, such as the locations, a three-month time period during which each event occurred, his unit at the time, and identifying information concerning any other individuals involved in the events, including their ranks, units of assignments, or any other identifying details.

3.  With this information as well as the information previously provided, the RO should review the file and prepare a summary of all the claimed stressors.  This summary must be prepared whether or not the appellant provides an additional statement, as requested above.

This summary, a copy of the Veteran's DD 214s, and all associated service documents should be sent to the U.S. Army Joint Service Records Research Center (JSRRC) or any other appropriate agency for verification of the alleged stressful events in service.  JSRRC or any other agency should be provided with a copy of any information obtained above and should be requested to provide any additional information that might corroborate the appellant's alleged stressors.  A search of unit and organizational histories should be consulted in an effort to verify the stressors, if deemed necessary.  In particular, if the Veteran provides a three-month time frame between 1981 and 1982 during which the alleged motor vehicle accident occurred, the unit history for B Company, 8th Supply and Transportation Battalion and for B Company, 8th Signal Battalion, 8th Infantry Division should be consulted to determine whether he was involved in any such accident.

4.  Following the receipt of a response from the entities as outlined above, the RO should prepare a report detailing the nature of any stressor which it has determined is established by the record as having occurred.  If no stressor has been verified, the RO should so state in its report.  This report is then to be added to the claims folder.

5.  The Veteran should then be scheduled for a VA examination to determine the nature and etiology of any and all current psychiatric disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.  

The examiner should identify all current psychiatric disorders other than PTSD.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  In so doing, the examiner should discuss the Veteran's alcohol abuse in service and address whether it was an early manifestation of a psychiatric disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

Regarding PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in- service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence, and the claims for service connection for an acquired psychiatric disorder should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


